05/04/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0114



                             No. DA 21-0114

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL PRESSEL,

           Defendant and Appellant.

                                 ORDER

     Upon motion of Defendant and Appellant Michael Pressel and

without objection from the State, the Court hereby orders that

remittitur in this matter shall issue immediately.

     The Clerk of this Court is directed to provide immediate notice of

this Order to all counsel of record.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      May 4 2022